Citation Nr: 1424063	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to December 1986 and from November 1990 to May 1991.  He had service in the Southwest Asia Theater of Operations between December 1990 and April 1991.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Louisville, Kentucky, currently has jurisdiction of the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2010.  A transcript is of record.  

The Board issued a decision in April 2011 in which it reopened the claim for service connection for diabetes mellitus and denied it on the merits.  The Board also denied the claim for service connection for a psychiatric disorder, to include PTSD, depression and anxiety disorders.  The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  

In the April 2011 decision, the Board also remanded claims for service connection for chronic fatigue, joint pains, and a sleep disorder.  Those claims were subsequently denied by the Board in a December 2012 decision and are not the subject of this appeal.  

In an October 2013 memorandum decision, the Court set aside the Board's April 2011 decision as to the claims for service connection for a psychiatric disorder and diabetes mellitus, and remanded the claims for further proceedings consistent with the memorandum decision.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's October 2013 memorandum decision determined, in pertinent part, that remand was required for VA to provide the Veteran with an adequate medical examination and opinion in conjunction with his claim for service connection for diabetes mellitus, including consideration of whether it is as likely as not that exposure to toxic or chemical environmental factors in the Gulf directly caused the Veteran's diabetes.  Remand was required in conjunction with the claim for a psychiatric disorder in order for VA to provide an adequate etiological opinion with respect to the diagnosed disabilities.  As the claims are being remanded for the foregoing reasons, additional VA treatment records should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Louisville VAMC, dated since June 2011.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his diabetes mellitus.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes mellitus had its onset during active service or is related to any in-service disease, event, or injury.

In providing the opinion, the examiner must address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that exposure to toxic or chemical environmental factors in the Gulf directly caused the Veteran's diabetes.  The examiner must also address the August 2010 letter and October 2010 addendum provided by the Veteran's endocrinologist, Dr. J.C.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder, as well as any psychiatric disorder diagnosed since the inception of this claim in June 2006, had its onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner must address the July 2006, October 2010, and July 2011 findings of the Veteran's private psychiatrist, Dr. B.K.G.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



